Citation Nr: 1028960	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for right inguinal hernia 
status post repair with tender scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel






INTRODUCTION

The appellant served on active duty from April 1990 to September 
1990 and from May 1, 1992 to May 9, 1992 and from January 2003 to 
November 2003.  He also had service in the National Guard, 
including a period of active duty for training (ACDUTRA) from 
April 5, 1999 to April 24, 1999.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Los Angeles, 
California Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126  (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
applies to the instant claim.  For the following reasons, the 
Board finds that further development of the record is necessary 
to comply with VA's duty to assist the Veteran in the development 
of facts pertinent to the claim.  See 38 C.F.R. § 3.159(c).

The appellant submitted a copy of his temporary duty (TDY) orders 
for annual training with his July 2006 notice of disagreement 
(NOD) and with his August 2007 VA Form 9 (substantive appeal).  
The orders indicate that the appellant was assigned to annual 
training at Ft. Irwin California from April 5, 1999 to April 24, 
1999.  

The December 2005 rating decision denied service connection for 
an inguinal hernia on the basis that the Veteran was not on 
active duty when the injury was incurred.  A July 2010 
supplemental statement of the case readjudicated the matter 
(after receipt of the annual training orders) and continued the 
denial noting that annual training did not qualify as active 
duty.

Under the law, active service includes (1) active duty, (2) any 
period of active duty for training during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in the line of duty, and (3) any period of inactive 
duty training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in the 
line of duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during such 
training.  38 C.F.R. § 3.6(a).  In other words, service 
connection is available for injuries and/or diseases incurred 
during active duty or ACDUTRA, but (except for the exceptions 
listed in this paragraph) only for injuries, and not diseases, 
sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).

ACDUTRA is defined, in part, as full-time duty in the Armed 
Forces performed by Reserves for training purposes or full- time 
duty performed for training purposes by members of the National 
Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
INACDUTRA is generally duty (other than full-time duty) 
prescribed for Reserves, or duty performed by a member of the 
National Guard of any state (other than full-time duty).  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Thus, annual training is 
a type of ACDUTA, while weekend drills are a type of INACDUTRA.

Thus, the appellant's period of annual training from April 5, 
1999 to April 24, 1999 is a period of ACDUTRA for which he could 
be entitled to service connection for a disability incurred or 
aggravated therein.  In his October 2004 claim, the Veteran 
identified that he was underwent surgical hernia repair in April 
1999 at Weed Army Hospital at Ft. Irwin California.  The 
appellant's service treatment records (STRs) note that he 
underwent an inguinal hernia repair in 1999 and on December 2004 
VA examination the diagnosis was status post right inguinal 
hernia repair, with residual tender scar.  Medical records from 
Weed Army Hospital are not associated with the claims file and 
the evidence of record does not demonstrate that they were 
sought.

As the appellant alleges his inguinal hernia repair occurred 
during a period of ACDUTRA, records of treatment relating to a 
disability for which he is claiming service connection are 
pertinent to the claim and must therefore be sought.  The Board 
will thus grant the request of the appellant's representative, 
made in the July 2010 informal hearing presentation, for a remand 
for this purpose.  Should the RO/AMC be unable to obtain these 
records, it should associate any negative reply with the claims 
file, and notify the appellant of its inability to obtain the 
records in accordance with 38 C.F.R. § 3.159(e) (2009).

Accordingly, the case is REMANDED for the following:

1.	The RO/AMC should secure for the record 
copies of complete clinical records of all 
treatment (to include surgical reports) the 
Veteran received in April 1999 relating to 
his inguinal hernia repair at Weed Army 
Hospital at Ft. Irwin California.  Should the 
RO/AMC be unable to obtain these records, it 
should associate any negative reply with the 
claims file, and notify the appellant of its 
inability to obtain the records in accordance 
with 38 C.F.R. § 3.159(e) (2009).

2.	 The RO/AMC should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the appellant and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

